Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al (US 2004/0162528A1).
Regarding claim 1, Horvath et al teaches an apparatus (figures 2-13), comprising: a syringe body (see figures 2-13), wherein the syringe body includes: an inner portion (12) of the syringe body (200) disposed on an inner side the syringe body, the inner portion including print material particles; and a print material output (14) connected to the inner portion of the syringe body to output the print material particles from the inner portion of the syringe body; and a plunger (18)  located in the inner portion of the syringe body to output the printing material particles from the inner portion.
Regarding claim 2, Horvath et al teaches wherein the syringe body includes a syringe body portion and a cross-sectional shape of the syringe body (200) includes a syringe body portion and an inner surface (18) is different than a cross-sectional shape of the outer surface of the inner portion (12) of the syringe body (figure 2). 
Regarding claim 3, Horvath et al teaches the syringe body includes a syringe body portion, and an inner surface (18) of the syringe body portion has a non-circular cross-sectional shape ((figure 7A, 7C), [0037,0039])). 
Regarding claim 4, Horvath et al teaches the outer surface (12) of the inner portion (18) of the syringe body has a circular cross-sectional shape (figures 3A-3C). 
Regarding claim 5, Horvath et al teaches the syringe body (901) includes a syringe body portion and inner portion (904) of the syringe body is oriented with respect to the syringe body portion of the syringe body such that a space (902) exists between the outer surface of the inner portion of the syringe body and the inner surface of the syringe body portion of the syringe body ([0041-0042], figure 9A).

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5273187 A). 
Regarding claim 1, Suzuki teaches an apparatus (figure 1), comprising: a syringe body, wherein the syringe body (protective sleeve 1) includes: an inner portion of the syringe body (barrel 2) disposed on an inner side the syringe body (1), the inner portion (barrel 2) including print material particles; and a print material output (4) connected to the inner portion of the syringe body to output the print material particles from the inner portion of the syringe body; and a plunger (3)  located in the inner portion of the syringe body to output the printing material particles from the inner portion. 
Regarding claim 2, Suzuki teaches wherein the syringe body includes a syringe body portion (2B), cross-sectional shape of an inner surface of the syringe body (protective sleeve 1) portion is different than a cross-sectional shape of an outer surface (2) of the inner portion of the syringe body (2B). 
Regarding claim 4, Suzuki teaches the outer surface (2) of the inner portion of the syringe body has a circular cross-section (figure 1, the cross section of the barrel is circular). 

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pang et al (US 2018/0243478 A1). 
Regarding claim 1, Peng et al teaches an apparatus (figures 1-2), comprising: a syringe body (figure 2), wherein the syringe body (44) includes: an inner portion of the syringe body (22)  disposed on an inner side the syringe body, the inner portion (22) including print material particles; and a print material output (21) connected to the inner portion of the syringe body to output the print material particles from the inner portion of the syringe body; and a plunger (17)  located in the inner portion of the syringe body to output the printing material particles from the inner portion.
Regarding claim 2, Peng et al teaches wherein the syringe body includes a syringe body portion (44), and a cross-sectional shape of  an inner surface of the syringe body portion (22, 45) is different than a cross-sectional shape an outer surface (44) of  the inner portion of the syringe body (22). 
Regarding claim 5, Peng et al teaches the syringe body (22, 44, 45) includes a syringe body portion, and the inner portion (22) of the syringe body is oriented  respect to the syringe body portion in the syringe body such that a space exists between the outer surface (44) of the inner portion of the syringe body (22) and the syringe body (22, 44, 45) (see figure 2) and the inner surface (22) of the syringe body portion of the syringe body. 
Regarding claim 6, Peng et al teaches wherein the syringe body includes a syringe body portion (45), and the apparatus includes switch (controlling element 45 inherently includes switches) located in a space between the outer surface (44) of  inner portion of the syringe body (22) and the inner surface (22) the syringe body portion of the syringe body in figure 2. 
Regarding claim 7, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant argues the prior arts fail to disclose “print material particles.” MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this cases, both Horvath, Suzuki and Pang discloses the same structure as Applicant’s apparatus, and therefore it capable of injecting “print material particles.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743